Fourth Court of Appeals
                                   San Antonio, Texas
                                         August 20, 2014

                                      No. 04-14-00360-CV

                                     Jennifer L. ZUNIGA,
                                    Appellant/Cross-Appellee

                                                v.

         Christopher MEDINA (Cross-Appellant), Richard Medina, and Shelly Medina,
                                      Appellees

                  From the 408th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2011-CI-10872
                            Honorable Larry Noll, Judge Presiding


                                         ORDER
        Appellant Jennifer L. Zuniga and Cross-Appellant Christopher Medina each requested
the court reporter to prepare portions of the record. The record was due August 15, 2014. The
court reporter, Craig Carter, has filed a notice of late record, stating that he has completed the
record, but has not received complete payment from either appellant or cross-appellant.

       We order Craig Carter to file by August 27, 2014 those parts of the record, if any, for
which he has been fully paid.

        We further order the appellant’s and cross-appellant’s briefs are due September 26,
2014. The parties are advised that the court will not consider any issues or points raised in their
briefs that require missing parts of the reporter’s record to render its decision. See TEX. R. APP.
P. 37.3(c).


                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of August, 2014.


                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court